Citation Nr: 0306562
Decision Date: 04/04/03	Archive Date: 07/22/03

DOCKET NO. 93-09 610               DATE APR 04, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Whether the appellant's running award of improved pension benefits
has been properly and timely reduced and adjusted for the period
from February 1, 1986, to June 30, 1996.

REPRESENTATION

Appellant represented by: R.P. Mosqueda, Attorney-at-Law

ATTORNEY FOR THE BOARD 

K. Gallagher, Counsel

INTRODUCTION

The appellant had active service from August 1945 to August 1949.

This matter comes to the Board of Veterans' Appeals (Board) from
decisions of the Los Angeles Regional Office (RO) of the Department
of Veterans Affairs (VA). In March 1997, the Board held that the
appellant was not entitled to recognition of three of his
grandchildren as his adopted children; and that his wages earned in
1986, his wife's earnings from January 1991 through June 1996, and
his Philippine Social Security System (PSSS) benefits were all
countable as income for the purposes of calculating his entitlement
to VA Improved Pension.

The appellant subsequently appealed to the United States Court of
Appeals for Veterans Claims (Court), which, by Memorandum Decision
dated December 3, 1998, affirmed the Board's March 1997 decision as
to all four issues set forth above but held that the appellant's
appeal also included "the matters of timing and propriety of the
reductions in the appellant's pension benefits from February 1,
1986," and remanded this matter to the Board for further action.
The Secretary's Motion for a Partial Summary Affirmance and for a
Partial Remand, addressed to the Court in June 1998, identified the
issue not addressed by the Board in the March 1997 decision as "the
propriety of the amount of pension reduction based on Appellant's
income." Motion, pp. 2, 9.

The Board remanded the case for further development in July 1999.

FINDINGS OF FACT

There is no error in the RO's accounting of the veteran's
indebtedness for the period from February 1, 1986, to June 30,
1996, based on overpayment of pension benefits in either the 
arithmetical computation of that indebtedness or in the application
of VA regulations governing the effective dates of reductions.

- 2 -

CONCLUSION OF LAW

The appellant's running award of improved pension benefits has been
properly and timely reduced and adjusted based on countable income
received by the veteran which resulted in overpayment of improved
pension benefits for the period from February 1, 1986, to June 30,
1996. 38 U.S.C.A. 5302, 5314 (West 2002); 38 C.F.R. 3.23, 3.29,
3.31, 3.103, 3.105, 3.660(a)(2) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Applicability.

The notice and duty-to-assist provisions of the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(Nov. 9, 2000), are relevant to chapter 51 of title 38 of the
United States Code and do not apply in waiver of overpayment cases
which are governed by chapter 53. Barger v. Principi, 16 Vet. App.
132, 138 (2002); 38 U.S.C.A. 5100, 5102, 5103, 5103A and 5107 (West
2002).

Background.

In its December 1998 Memorandum Decision, the Court indicated that
the Board had failed to deal with "matters of timing and propriety
of the reductions in the appellant's pension benefits from February
1, 1986," and remanded these "two matters" to the Board for further
adjudication. In its July 1999 remand order, the Board noted that
the appellant had raised, at a minimum, the following questions
concerning RO actions in adjusting his pension award: i

I. The appellant objected to the retroactive termination of his
pension award, effective February 1, 1986, through February 28,
1987, due to the discovery of unreported wages earned by the
appellant in calendar year 1986. The Court upheld 

- 3 -

the Board's decision that this earned income was countable in
determining his entitlement to improved pension benefits, but the
appellant still objected to the termination of his award without
the 60-day notice provided in 38 C.F.R. 3.103(b)(2) and 3.105(h).
See also 38 C.F.R. 3.103(b)(3) (concerning exceptions). This matter
had not been previously addressed by the RO, and the RO had not
fully explained the calculation of the appellant's countable income
which resulted in this retroactive termination.

II. The appellant seemed to object to RO action in retroactively
restoring his pension award at the monthly rate of $710, effective
March 1, 1987, rather than at the initially awarded rate of $725
per month for that time. This reduction was caused by his receipt
of PSSS benefits of $294 per year, beginning in March 1986. The
Court affirmed the Board's determination that this represented a
source of countable income under the improved pension program, but
the timing and calculation of the reduced award had never been
addressed by the RO.

III. The appellant also objected to the retroactive reduction of
his pension award from $754 to $254 per month, effective March 1,
1991, and to all subsequent adjustments made by the RO due to his
wife's previously unreported earnings from January 1, 1991, to July
1, 1996. The Court affirmed the Board's determination that this
also constituted countable income for improved pension purposes,
but the appellant's objections to the timing of the reduction, and
possibly to the calculation of the reduced award, needed to be
addressed by the RO. The appellant had erroneously characterized
this reduction as the withholding of $500 per month from him in
recoupment of his disputed debt, but this is not true: The RO
reduced his monthly pension award from the higher rate based on its
determinations of his countable income which were partially
explained in a letter addressed to him on January 25, 1996. Thus,
the appellant is not legally entitled to a higher rate of payment,
despite his calculations and protestations to the contrary, if the
RO calculations and the effective date selected were correct. The
amount of the reduction did not represent an amount being withheld
from the appellant, but rather an amount by which he was most
likely overpaid Improved Pension benefits due to the earlier,
higher (but erroneous) award. 

4 -

The Board further noted in its remand order that the appellant's
numerous disputes with action by the Debt Management Center (DMC)
in withholding various amounts from his later payments of pension
benefits in recoupment of his indebtedness to the government are
not part of the present appeal, which was taken exclusively from
award actions taken by the RO; and these withholdings do not appear
to form part of the matters concerning "reductions" in the
appellant's various awards (as opposed to withholding of payments)
of Improved Pension which were remanded to the Board by the Court.
In its pleading submitted to the Court in June 1998, VA described
the issues unaddressed by the Board in its March 1997 decision as
"the propriety of the amount of pension reduction based upon the
appellant's income since 1986." The Court does not appear to have
expanded or contradicted this definition of the remaining issues on
appeal, which reflects no mention of withholdings initiated by DMC
beginning no earlier than 1995.

The Board further noted that, in his written statements, the
appellant had frequently cited to the provisions of 38 C.F.R. 19.4
(renumbered 19.53, effective March 4, 1992) as relevant to this
appeal. It appeared that this was mainly in reference to his
disputes with the DMC over the timing and amounts of the
withholdings in recoupment of his overpayment; but the Board also
observes that this regulation is limited in its application to
administrative appeals, which the current appeal by the appellant
is not. See 38 C.F.R. 19.50.

The Board remanded the case for the RO to prepare and furnish to
the appellant and his representative a comprehensive explanation of
the reasons and bases for all reductions and adjustments to his
pension award from February 1, 1986 through at least July 1, 1996.
At a minimum, the RO was to include in this document a month-by-
month summary of the following information: (a) the maximum amount
of Improved Pension payable during that month to a veteran without
any countable income; (b) the amount of the appellant's countable
income for that month, with a complete explanation of how that
countable income was calculated; (c) the amount of Improved Pension
benefits legally payable to the appellant for that month, based
upon the calculations of his countable income; (d) the amount of
Improved Pension 

- 5 -

benefits actually paid to the appellant for that month; (e) a full
explanation of the reason and legal justification for any
reductions/adjustments to the appellant's initial award of Improved
Pension benefits for that month, including the timing of those
adjustments; and (f) the amount, if any, by which the appellant was
overpaid/underpaid for that month. The RO was also respond to the
appellant's overpay contentions concerning the applicability of 38
C.F.R. 3.103(b)(2) and 3.105(h) to these retroactive reductions and
adjustments to his award of improved pension benefits.

In compliance with the remand order, the RO, in a letter, dated
January 2, 2002, sent the veteran a comprehensive explanation of
the reasons and bases for all reductions and adjustments to his
pension award from February 1, 1986, through July 1, 1996. This
letter provided that the veteran's first pension award, the award
of September 5, 1986, was based on his application in which he
stated that he was receiving no income from any source.

The award granted $490 per month, starting January 1, 1986. That
date was selected as the starting date of payments, in accordance
with 38 C.F.R. 3.31, because it was the first day of the calendar
month following December 19, 1985, the date the claim was received.
The $490 per month was calculated using the maximum annual rate of
Improved Pension ($5,886) for a single veteran in effect December
1, 1985. 38 C.F.R. 3.23(a). There was no reduction for income as
none was reported. 38 C.F.R. 3.23(b). The maximum annual rate of
Improved Pension was divided by 12 to arrive at the monthly rate
($5,886/12 = $490.50). This was rounded down to $490.00 in
accordance with 38 C.F.R. 3.29(b).

A payment of $3,920 was issued in September 1986, calculated as
$490 per month from January 1, 1986, through August 31, 1986 (8 x
$490 = $3,920). Payments of $490 each month from September 1, 1986,
through October 31, 1986, were issued. A notification letter was
sent with the September 5, 1986, award, advising the veteran that
the award was based on no income and that any change of income
should be reported.

6 -

The second award, the award of October 21, 1986, added the
veteran's spouse, Emelia, and his son, Rod, to his award. The award
granted $725 per month, effective January 1, 1986. The $725 per
month was calculated using the maximum annual rate of Improved
Pension ($8,709) for a veteran with a wife and child in effect
December 1, 1985. 38 C.F.R. 3.23(a). There was no reduction for
income. 38 C.F.R. 3.23(b). The maximum annual rate of Improved
Pension was divided by 12 to arrive at the monthly rate ($8,709/12
= $725.75). This was rounded down to $725. 38 C.F.R. 3.29(b). A
payment of $2,350 was issued November 1986, calculated as $725 per
month from January 1, 1986, through October 31, 1986 (10 months g
$750 = $7,250). The $7,250 was reduced by $3,920, which had already
been issued in September 1986 and by $490 which had been issued for
both September 1986 and October 1986 ($7,250 - $4,900 ($3,920 +
$490 + $490) $2,350).

The following was paid without award action, with adjustments only
for cost of living and Rod reaching age 18:

Payment of $725 was issued for November 1986; $735 was paid each
month from December 1, 1986, through May 31, 1987, based on the
maximum annual rate of Improved Pension ($8,823) for a veteran with
a wife and child in effect December 1, 1986. There was no reduction
for income, and the monthly rate was calculated under 38 C.F.R.
3.29(b) as previously explained; 

$689.67 was paid for June 1987, including from June 1, 1987 through
June 14, 1987 g $735 per month for a veteran with a wife and child,
and from June 15, 1987, when Rod was removed as a child at age 18
(38 C.F.R. 3.57(a)), to June 30, 1997 g $650 per month. The $650
was based on the maximum rate of Improved Pension ($7,811) for a
veteran with a wife in effect December 1, 1986. 38 C.F.R. 3.23(a).
There was no reduction for income. 38 C.F.R. 3.23(b).

7 -

The amount of $689.67 was calculated as follows:

14 days from June 1, 1987, through June 14, 1987, 14/30 x
$735=$343.00 
16 days from June 15, 1987, through June 30, 1987 16/30 x
$650=$346.67 $689.67

$650 was paid each month from July 1, 1987, through November 30,
1987.

$678 was paid each month from December 1, 1987, through November
30, 1988, based on the maximum annual rate of Improved Pension
($8,140) for a veteran with a wife in effect December 1, 1987. No
reduction was made for income.

$705 was paid each month from December 1, 1988, through November
30, 1989, based on the maximum annual rate of Improved Pension
($8,466) for a veteran with a wife in effect December 1, 1988. No
reduction was made for income.

$738 was paid each month from December 1, 1989, through November
30, 1990, based on the maximum annual rate of Improved Pension
($8,864) for a veteran with a wife in effect December 1, 1989. No
reduction was made for income.

$778 was paid each month from December 1, 1990, through November
30, 1991, based on the maximum annual rate of Improved Pension
($9,343) for a veteran with a wife in effect December 1, 1990. No
reduction was made for income.

$807 was paid each month from December 1, 1991, through February
28, 1992, based on the maximum annual rate of Improved Pension
($9,689) for a veteran with a wife in effect December 1, 199 1. No
reduction was made for income.

Information was received as follows:

Received February 1991: Statement from CPP Pinkerton that the
veteran earned $9,485.86 in 1986. The statement showed the last day
the veteran worked was September 19, 1986. 

8 -

Received August 1991: Statement from the veteran showing that he
earned $9,485.56 in 1986. Also included was a statement from
Grammercy Home that the veteran's spouse had been earning about
$500 per month from that organization since January 1991.

Received November 1991: Statement from the veteran that his PSSS
payment was about $24.50 per month in U.S. dollars. Also, the
veteran stated that the benefit started March 13, 1986. Enclosed
with the statement was a document giving power of attorney to the
veteran's daughter to negotiate his PSSS payments. The veteran
stated he signed his PSSS payments over to his daughter for her
personal use.

On December 24, 1991, a letter was sent advising the veteran of the
proposal to reduce his pension. The letter provided the proposed
rates and dates. The letter explained that the proposed reduction
was based on the report of his income in 1986 and his spouse's
income from the Grammercy Home. The letter failed to advise the
veteran that his PSSS income was also used to calculate the
proposed reduction.

The proposal letter provided a period of 60 days for the veteran to
submit evidence for the purpose of showing why the proposed
reduction should not be made. Except for the lack of specific
notification on the issue of the PSSS income, the December 24,
1991, letter met the provisions of 38 C.F.R. 3.103 (b)(2) in that
it provided notice of the reduction and allowed 60 days for the
purpose of affording the veteran the opportunity to submit evidence
to show why the reduction should not be made.

The December 24, 1991, letter also advised that the veteran that he
had the opportunity for a predetermination hearing, provided that
a request for such a hearing be received by VA within 30 days from
the date of the notice, as required in 38 C.F.R. 3.105(h) (1991)
(now codified at 38 C.F.R. 3.105(i) (2002)). On February 14, 1992,
the veteran's statement in reply to the December 24, 1991, proposal
letter was received. The statement referred to various provisions
of VA regulations and provided arguments against the proposed
reduction. However, no evidence was provided or mentioned for the
purpose of showing that the reduction 

- 9 -

should not be made. No evidence was received within 60 days of the
December 24, 1991, letter. No request for a hearing was received
within 30 days of the December 24, 1991, letter.

The third award, the award of March 18, 1992, implemented the
December 24, 1991, proposal. The award amended the monthly rates,
as proposed, to:

$0 each month from February 1, 1986, through November 30, 1986,
based on the maximum annual rate of Improved Pension ($8,709) for
a veteran with a wife and child in effect December 1, 1985.
Reduction for income was $9,485 earnings for the veteran in 1986
($8,709 - $9,485 = $O). The $9,485 income was counted for 12 months
from February 1, 1986, through January 31, 1987, per 38 C.F.R.
3.271 (a).

$0 each month from December 1, 1986, through February 1, 1987,
based on the maximum annual rate of Improved Pension ($8,823) for
a veteran with a wife and child in effect December 1, 1986.
Reduction for income was $9,485 earnings in 1986 ($8,823 - $9,485
= $O).

$710 each month from March 1, 1987, through June 14, 1987. Because
the veteran first became entitled to pension benefits again on
February 1, 1987, the payment start date was March 1, 1987. 38
C.F.R. 3.31. This rate was based on the maximum annual rate of
Improved Pension ($8,823) for a veteran with a wife and child in
effect December 1, 1986. Reduction for income was $294 ($24.50 per
month PSSS income) ($8,823 - $294 = $8,529/12 = $710.75 rounded
down to $710.00).

$626 each month from June 15, 1987, through December 1, 1987, based
on the maximum annual rate of Improved Pension ($7,811) for a
veteran with a wife in effect December 1, 1986. Reduction for
income was $294 ($7,811 - $294 $7,517/12 = $626.41 rounded down to
$626).

- 10-

$653 each month from December 1, 1987, through November 30, 1988,
based on the maximum annual rate of Improved Pension ($8,140) for
a veteran with a wife in effect December 1, 1987. Reduction for
income was $294 ($8,140 - $294 = $7,846/12 = $653.83 rounded down
to $653).

$681 each month from December 1, 1988, through November 30, 1989,
based on the maximum annual rate of Improved Pension ($8,466) for
a veteran with a wife in effect December 1, 1988. Reduction for
income was $294 ($8,466 - $294 = $8,172/12 = $681).

$714 each month from December 1, 1989, through November 30, 1990,
based on the maximum annual rate of Improved Pension ($8,864) for
a veteran with a wife in effect December 1, 1989. Reduction for
income was $294 ($8,864 - $294 = $8,570/12 = $714.16 rounded down
to $714).

$754 each month from December 1, 1990, through February 28, 1991,
based on the maximum annual rate of Improved Pension ($9,343) for
a veteran with a wife in effect December 1, 1990. Reduction for
income was $294 ($9,343 - $294 $9,049/12 = $754.08 rounded down to
$754).

$254 each month from March 1, 1991, through November 30, 1991,
based on the maximum annual rate of Improved Pension ($9,343) for
a veteran with a wife in effect December 1, 1990. Reduction for
income was $6,294 ($294 PSSS + $6,000 spouse's income) ($9,343 -
$6,294 = $3,049/12 = $254.08 rounded down to $254). 38 C.F.R.
3.660(a)(2) (concerning effective date for counting spouse's
income).

$282 each month from December 1, 1991, through February 28, 1992,
based on the maximum annual rate of Improved Pension ($9,689) for
a veteran with a wife in effect December 1, 1991. Reduction for
income was $6,294 ($9,689 - $6,294 $3,395/12 = $282.91 rounded down
to $282).

- 11 -

The award of March 18, 1992, retroactively reduced the pension
benefits from February 1, 1986, through February 28, 1992. The
retroactive reduction caused a $16,913.47 overpayment for the
periods calculated as follows:

February 1, 1986, through February 2, 1987:

$3,430 in September 1986 for 7 months @ $490/month for February 1,
1986, through August 31, 1986 
$490 in October 1986 for September 1, 1986, through September 30,
1986 
$490 in November 1986 for October 1, 1986, through October 31, 1986
$2,115 in November 1986 for adjustment from $490 to $725 from
February 1, 1986, through October 31, 1986 $725 in December 1986
for November 1, 1986, through November 30, 1986 
$735 in January 1987 for December 1, 1986, through December 31,
1986 
$735 in February 1987 for January 1, 1987, through January 31, 1987
$735 in March 1987 for February 1, 1987, through February 28, 1987
$9,455 paid 
$0 due from February 1, 1986, through February 28, 1987 
$9,455 overpayment for February 1, 1986, through February 28, 1987.

March 1, 1987, through May 31, 1987:

$735 each month from March 1, 1987, through May 31, 1987 (3 months)
x3 
$2,205 paid 
-2,130 ($710 due each month from March 1, 1987, through May 31,
1987 (3x$710=$2,130) $75 overpayment for March 1, 1987, through May
31, 1987.

June 1, 1987, through June 30, 1987:

$689.67 paid 
-665.20 due, calculated June 1, 1987, through June 14, 1987, @
$710/month 

- 12 -

(14 days/30days x $710) = $331.33; and June 15, 1987, through June
30, 1987, @ $626/month (16 days/30 days x $626) = $333.87 ($331.33
+ $333.87 = $665.20) 

$24.47 overpayment for June 1, 1987, through June 30, 1987.

July 1, 1987, through November 30, 1987:

$650 each month from July 1, 1987, through November 30, 1987 (5
months) 
x5 
$3,250 paid 
-3,130 ($626 due each month from July 1, 1987, through November 30,
1987 (5 x $626 = 3,130) 
$120 overpayment for July 1, 1987, through November 30, 1987.

December 1, 1997, through November 30, 1988:

$678 each month December 1, 1987, through November 30, 1988 (12
months) 
x12 
$8,136 paid 
-7,836 ($653 due each month December 1, 1987, through November 30,
1998 (12 x $653 = $7,836) 
$300 overpayment for December 1, 1987, through November 30, 1998.

December 1, 1988, through November 30, 1989:

$705 each month from December 1, 1988, through November 30, 1989
(12 months) 
x12 
$8,460 paid 
-8,172 ($681 due each month from December 1, 1988, through November
30, 1989 (12 x $681 = $8,172) 
$288 overpayment for December 1, 1988, through November 30, 1989.

- 13 -

December 1, 1989, through November 30, 1990:

$738 each month from December 1, 1989, through November 30, 1990
(12 months) 
x12 
$8,856 paid 
-8,568 ($714 due each month from December 1, 1989, through November
30, 1990 (12 x $714 = $8,568) 
$288 overpayment for December 1, 1989 through November 30, 1990.

December 1, 1990 through February 28, 1991:

$778 each month from December 1, 1990 through February 28, 1991 (3
months) 
x3 
$2,334 paid 
-2,262 ($754 due each month from December 1, 1990, through February
28, 1991 (3 x $754 = $2,262) 
$72 overpayment for December 1, 1990 through February 28, 1991.

March 1, 1991 through November 30, 1991:

$778 each month from March 1, 1991, through January 30, 1991 (9
months) 
x9 
$7,002 paid 
-2,286 ($254 due each month from March 1, 1991, through January 30,
1991 (9 x $254 = $2,286) 
$4,716 overpayment for March 1, 1991, through November 30, 1991.

(CONTINUED ON NEXT PAGE)

- 14 -

December 1, 1991, through February 28, 1992:

$ 807 each month from December 1, 1991, through February 28, 1992
(3 months) 
x3 
$2,421 paid 
-846 ($282 due each month from December 1, 1991, through February
28, 1992 (3 x $282 = $846) 
$1,575 overpayment for December 1, 1991, through February 28, 1992.

Total overpayment created by award of March 18, 1992:

$9,455 
$75 
$24.47 
$120 
$300 
$288 
$288 
$72 
$4,176 
$1,575 
$16,913.47

The following was paid based on the award of March 18, 1992:

$282 was paid each month from March 1, 1992 through November 30,
1992, based on the maximum annual rate of Improved Pension ($9,689)
for a veteran with a wife in effect December 1, 1991. Reduction for
income was $6,294 ($6000 spouse's income + $294 PSSS income)
($9,689 - $6,294 = $3,395/12 = $282.91 rounded down to $282).

- 15 -

$306 was paid each month from December 1, 1992, through November
30, 1993, based on the maximum annual rate of Improved Pension
($9,980) for a veteran with a wife in effect December 1, 1992.
Reduction for income was $6,300 (PSSS increased to $25/month or
$600/year due to cost of living increase) ($9,980 - $6,300 =
$3,680/12 = $306.66 rounded down to $306).

$328 was paid each month from December 1, 1993, through November
30, 1994, based on the maximum annual rate of Improved Pension
($10,240) for a veteran with a wife in effect December 1, 1993.
Reduction for income was $6,300 ($10,240 - $6,300 = $3,940/12 =
$328.33 rounded down to $328).

Continuing with the award of March 18, 1992, the following was
either paid or applied to the overpayment:

$352 was due each month from December 1, 1994, through November 30,
1995, based on the maximum annual rate of Improved Pension
($10,527) for a veteran with a wife in effect December 1, 1994.
Reduction for income was $6,300 ($10,527 - $6,300 = $4,227/12 =
$352.25 rounded down to $352).

For the period December 1, 1994, through November 30, 1995, $352
was paid each month from January 1, 1995, through May 31, 1995. The
$325 due from December 1, 1994, through December 31, 1994, and June
1, 1995, through November 30, 1995, was applied to the overpayment.
The total applied to the overpayment was 7 months @ $352 = $2,464.

$375 was due each month from December 1, 1995, through June 30,
1996, based on the maximum annual rate of Improved Pension ($10,80
1) for a veteran with a wife in effect December 1, 1995. Reduction
for income was $6,300 ($10,801 - $6,300 $4,501/12 = $375.08 rounded
down to $375).

The $375 due from December 1, 1995, through June 30, 1996, was
applied to the overpayment. The total applied to the overpayment
was 7 months @ $375 $2,625. 

16 -

Based on the Eligibility Verification Report received April 25,
1996, in which the veteran reported his wife's earnings increased
to $700 per month effective January 1995, the award of July 10,
1996, was transacted to reduce the veteran's benefits based on his
wife's increased earnings. No predetermination notice was provided
because the adverse action was based on the veteran's written,
factual, unambiguous information as to the income of his spouse
provided by the veteran with notice to the veteran that such
information would be used to calculate benefits, and the legal
standards applied to the information were numerical in nature. 38
C.F.R. 3.103(b)(3)(i). Contemporaneous notice regarding the action
was sent July 10, 1996.

The July 10, 1996, award retroactively reduced the amount due the
veteran as follows:

Effective February 1, 1995 (38 C.F.R. 3.600(a)(2)), the amount due
was reduced from $352/month to $152/month each month from February
4, 1995, through November 30, 1995, based on the maximum annual
rate of improved Pension ($10,527) for a veteran with a wife in
effect December 1, 1994. Reduction for income was $8,700 ($300/year
PSSS + $8,400 spouse's income = $8,700) ($10,527 - $8,700=$1,827/12
= $152.25 rounded down to $152).

The difference ($352 paid - $152 due) equaled a $200/month
overpayment each month from February 1, 1995, through May 31, 1995.
The total overpayment from February 1, 1995, through May 31, 1995,
was 4 months g $200 or $800.

The difference ($352 applied to overpayment - $152 due) of
$200/month was the reduction in amount applied to the overpayment
each month from June 1, 1995, through November 30, 1995. The total
reduction in amount applied to overpayment from June 1, 1995,
through November 30, 1995, was 6 months g $200 or $1,200.

Effective December 1, 1995, the amount due was reduced from
$375/month to $175/month each month from December 1, 1995, through
June 30, 1996, based on 

- 17 -

the maximum annual rate of Improved Pension ($10,801) for a veteran
with a wife in effect December 1, 1995. Reduction for income was
$8,700 ($10,801 - $8,700 $2,101/12 = $175.08 rounded down to $175).

The difference ($375 applied to overpayment - $175 due) of
$200/month was the reduction in amount applied to the overpayment
each month from December 1, 1995, through June 30, 1996. The total
reduction in amount applied to overpayment from December 1, 1995,
through June 30, 1996, was 7 months @ $200 or $1,400.

The balance of the overpayment after the retroactive reduction
based on the July 10, 1996, award was $15,224.47 calculated as
follows:

$16,913.47 (overpayment balance created by award of March 18, 1992)
less  $2,464.00 ($352/month applied December 1, 1994, through
December 31, 1994, and June 1, 1995, through November 30, 1995)
less  $2,625.00 ($375/month applied December 1, 1994, through June
30, 1996) 
plus $800.00 (overpayment for February 1, 1995, through May 31,
1995) 
plus  $1,200.00 (reduction in amount applied June 1, 1995, through
November 1, 1995, 
plus  $1,400.00 (reduction in amount applied December 1, 1995,
through June 30,1996) 

$15,224.47 (overpayment balance after the retroactive adjustment of
the July 10, 1996, award)

Then, based on the award of July 10, 1996, $175 due each month from
July 1, 1996, through September 30, 1996, was applied to the
overpayment. Total amount applied to overpayment from July 1, 1996,
through September 30, 1996, was 3 months @ $175 or $525.

Based on the report received June 26, 1996, stating the veteran's
spouse's income stopped effective June 20, 1996, the award of
October 23, 1996, was transacted to remove spouse's income and
therefore increase the amount of pension due as follows: 

- 18 -

Effective July 1, 1996 (38 C.F.R. 3.31), the amount due was
increased from $175/month to $875/month each month from July 4,
1996, through November 30, 1996, based on the maximum annual rate
of Improved Pension ($10,801) for a veteran with a wife in effect
December 1, 1995. Reduction for income was $300 PSSS ($10,801 -
$300 = $10,501/12 = $875.08 rounded down to $875).

The increased amount ($875 - $175) of $700/month was applied to the
overpayment. Total applied to overpayment from July 1, 1996,
through September 30, 1996, was 3 months g $700 or $2100.

The $875/month from October 1, 1996, through November 30, 1996, was
applied to the overpayment. Total applied to overpayment from
October 1, 1996, through November 30, 1996, was 2 months g $875 or
$1750.

$901 was due each month from December 1, 1996, through November 30,
1997, based on the maximum annual rate of Improved Pension
($11,115) for a veteran with a wife in effect December 1, 1996.
Reduction for income was $300 ($11,115 - $300 = $10,815/12 = 901.25
rounded down to $901).

The $901 due each month from December 1, 1996, through January 31,
1997, was applied to the overpayment. Total applied to overpayment
from December 1, 1996, through January 31, 1997, was 2 months g
$901 or $1802.

$651 was paid each month from February 1, 1997, through April 30,
1997. The difference ($901 due - $651 paid) of $250 was applied to
the overpayment. Total applied to overpayment from February 1,
1997, through April 30, 1997, was 3 months @ $250 or $750.

$901 was paid each month from May 1, 1997, through November 30,
1997.

$920 was due each month from December 1, 1997, through November 30,
1998, based on the maximum annual rate of Improved Pension
($11,349) for a veteran 

- 19 -

with a wife in effect December 1, 1997. Reduction for income was
$300 ($11,349 - $300 = $11,049/12 = $920.75 rounded down to $920).

$920 was paid each month from December 1, 1997, through July 31,
1998.

$920 was applied to the overpayment each month from August 1, 1998,
through October 31, 1998. Total applied to overpayment from August
1, 1998, through October 31, 1998 was 3 months @ $920 or $2,760.

$766 was paid each month from November 1, 1998, through November
30, 1998. The difference ($920 due - $766 paid) of $154 was applied
to the overpayment. Total applied to overpayment from November 1,
1998, through November 30, 1998, was 1 month @ $154 or $154.

$933 was due each month from December 1, 1998, through October 31,
1999, based on the maximum annual rate of Improved Pension
($11,497) for a veteran with a wife in effect December 1, 1998.
Reduction for income was $300 ($11,497 - $300 = $11,197/12 =
$933.08 rounded down to $933).

$779 was paid each month from December 1, 1998, through October 31,
1999. The difference ($933 due - $779 paid) of $154 was applied to
the overpayment. Total applied to overpayment from December 1,
1998, through October 31, 1999, was 11 months @ $154 or $1,694.

(CONTINUED ON NEXT PAGE)

- 20 -

The overpayment balance of $15,224.47 was reduced as follows:

$525 ($175 due from July 1, 1996, through September 30, 1996) 
$2,100 ($700 difference July 1, 1996, through September 30, 1996)
$1,750 ($875 due from October 1, 1996, through November 30, 1996)
$1,802 ($901 due December 1, 1996, through January 31, 1997) 
$750 ($250 difference February 1, 1997, through April 30, 1997)
$2,760 ($920 due August 1, 1998, through October 31, 1998) 
$154 ($154 difference November 1, 1998, through November 30, 1998)
$1,694 ($154 difference December 1, 1998, through October 31, 1999)
$11,535

$15,224.47 - $11,535 = $3,689.47 remaining overpayment prior to
award of October 27, 1999, which terminated pension benefits
effective February 1, 1996, creating the current overpayment of
$41,054.47.

The RO notified the veteran that the award of October 27, 1999,
would be addressed in a separate letter. The RO provided the
veteran 60 days from the date of its January 2, 2002, letter to
respond to the explanation of award actions taken prior to the last
award of October 27, 1999. In a statement received in February
2002, the veteran expressed disagreement in general with the
comprehensive evaluation of his indebtedness for the period from
1986 to 1996 as shown by the January 2, 2002, letter. However, he
voiced no disagreement with any particular or specific part of the
RO's explanation.

Analysis.

The Board has reviewed the RO's comprehensive and extensive
explanation in its January 2002 letter to the veteran of the
reasons for each reduction and the effective dates set for each
reduction in the veteran's VA pension benefits based on information
received about the veteran's countable income subsequent to the
actual receipt of that income and to the payment of pension
benefits for the period from February 1, 1986, to June 30, 1996.
The Board noted one inconsequential 

- 21 -

typographical error in the RO's report to the veteran: For the
period from March 1, 1991, through November 30, 1991, the RO
reported the veteran's PSSS income parenthetically as $254 annually
when actually it is clear that the amount was $294 based on the
monthly amount at that time of $24.50 per month. The Board has
corrected the amount in the facts stated above. The error was
inconsequential because the total amount of countable income when
added to the veteran's spouse's income of $6,000 was still reported
correctly by the RO, i.e., $6294, not $6254.

The Board can find no error of any consequence in the RO's
accounting of the veteran's indebtedness based on overpayment of
pension benefits either in the arithmetical computation of that
indebtedness or in the application of VA regulations governing the
effective dates of reductions, including the periods for which the
veteran seemed to voice particular objection in the past, i.e., the
period from February 1, 1986, through February 28, 1987; the March
1, 1987, effective date for retroactive restoration of his pension
benefits; and the adjustments made in his pension benefits,
effective March 1, 1991, based on his wife's unreported earnings.
Accordingly, the Board concludes that the appellant's running award
of improved pension benefits has been properly and timely reduced
and adjusted for the period from February 1, 1986, to June 30,
1996.

ORDER

The appellant's running award of improved pension benefits has been
properly and timely reduced and adjusted for the period from
February 1, 1986, to June 30, 1996. The appeal as to those
reductions and adjustments for that period is denied.

WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

22 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 23 -



